Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11 and 13 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lim et al. (US 2017/0194606).

Regarding claim 1, Lim et al. teaches a pouch-type secondary battery (100) comprising:
A battery case (150, paragraph 38; Figures 2-3),
An electrode assembly (120) received in the battery case (paragraph 38; Figures 2-3),
Wherein the battery case (150) is composed of an upper case and a lower case made of a laminate sheet comprising an outer coating layer (150a), a metal layer (150b), and an inner coating layer (150c) (paragraph 69; Figure 7),
Wherein the battery case includes a sealing portion (155 and 160) at an outer periphery of the upper case and the lower case (paragraphs 38 and 69; Figures 1-2 and 7),
Wherein a conformal coating layer (160) is formed at a side surface of the sealing portion (paraphs 38, 69, and 71; Figures 1-2 and 6-7) in order to prevent exposure to outside elements (paragraph 76).
   

Regarding claim 2, Lim et al. teaches that the conformal coating layer (160) on can comprise an adhesive layer (160a), a foil layer (160b), and an outer insulation layer (160c) where the insulation layer can comprise polyethylene, nylon, or polypropylene (polymeric resins) (paragraphs 16 and 71; Figure 8) and where the outer resin coating layer (150a) can also comprise polypropylene (paragraph 95) and where the outer resin coating layer (150a) can be formed into a pattern and outer insulation layer (160c) conforms along the pattern while filling gaps in the pattern with heating (paragraphs 95 and 88) which reads on the claim limitation of the resin coating layer being formed on the outer surface layer of the conformal coating layer  The Examiner notes that broadest reasonable interpretation of the term “formed on” does not limit to on top of, but rather can be adjacent/touching. The product by process limitation “formed by melting a portion of the outer coating layer” would impart the final product structure that they be made of the same material polypropylene ([0075]).

Regarding claim 3, Lim et al. teaches that the conformal coating layer (160) can comprise an inner/adhesive layer (160a), a foil layer (160b), and an outer insulation layer (160c) where the adhesive layer can comprise polypropylene (a resin) (paragraph 75)and where the outer resin coating layer (150a) can also comprise polypropylene (paragraph 95) and where the inner/adhesive layer (160a) and outer resin coating layer (150a) may be bonded with thermal bonding (paragraphs 80 and 85) which reads on the claim limitation of the resin coating layer being formed on the outer surface layer of the conformal coating layer  The Examiner notes that broadest reasonable interpretation of the term “formed on” does not limit to on top of vertically, but rather can be adjacent/touching. The product by process limitation “formed by melting a portion of the outer coating layer” would impart the final product structure that they be made of the same material polypropylene ([0075]).





Regarding claim 11, Lim et al. teaches that the side surface of the sealing portion has the metal layer (150b) exposed to the conformal layer (160) (paragraph 69),
The product-by-process limitation of claim 11, of a portion of the outer coating layer and/or inner coating layer being formed on a cut surface of the laminate sheet, which requires a portion of an open edge of the laminate sheet being covered with the inner and/or outer coating layer, is not given patentable weight since the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (MPEP 2113).  Claim 11 as written does not distinguish the product of the instant application from the product of the prior art. 


Regarding claim 13, Lim et al. teaches that the outer coating layer (150a)  and inner coating layer (150c) are formed adjacent to the metal layer (150b) (paragraph 69; Figure 7) and that that the side surface of the sealing portion has the metal layer exposed to the conformal coating layer (paragraph 69).
The product-by-process limitation of claim 13, of a portion of the outer coating layer and/or inner coating layer being formed on a cut surface of the laminate sheet, which requires a portion of an open edge of the laminate sheet being covered with the inner and/or outer coating layer, is not given patentable weight since the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (MPEP 2113).  Claim 13 as written does not distinguish the product of the instant application from the product of the prior art. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 U.S.C. 103 as obvious over Lim et al. (US 2017/0194606), as applied to claim 1 above, and further in view of Jansen et al. (US 2002/0127362). 

Regarding claim 4, Lim et al. teaches a method of manufacturing a pouch-type secondary battery, the method comprising:
A first step of preparing a battery case (150) including an upper case and a lower made of a laminate sheet comprising an outer coating layer (150a), a metal layer (150b), and an inner coating layer (150c) (paragraph 69; Figure 7),
A second step of receiving an electrode assembly (120) between the upper case and lower case (paragraph 38; Figures 2-3),
A third step of forming a sealing portion (155 and 160) by contacting an outer periphery of the upper case and the lower case (paragraph 54; Figures 1-2 and 7), and
A fourth step of forming a conformal coating layer (160) on a side surface of the sealing portion (paraph 54, 71, and 75; Figures 1-2 and 6-7) in order to prevent exposure to outside elements (paraph 76),
But fails to specifically state the laminate layers are formed by cutting.
Jansen et al. teaches a pouch-type battery comprising a laminate which can contain multiple layers (paragraph 24) and can comprise polypropylene (paragraph 24) which can be made by cutting or punching individual laminates out of a film (paragraph 30).
It would have been obvious to one of ordinary skill in the art at the time of filing to add the method and concept of battery laminate layers that can comprise polypropylene being made by cutting individual laminates out of a film of Jansen et al. to the laminate layers of Lim et al. because Jansen et al. teaches cutting is a well known method for forming laminate layer sheets to size when making a pouch-type battery (paragraph 30).
Regarding claims 5-6, Lim et al. further teaches a fifth step of sealing the upper case and the lower case by heat sealing (reads on to form by melting) the sealing portion of the upper case and lower case (paragraphs 21, 69, and 95),where conformal coating layer (160) on can comprise an inner/adhesive layer (160a), a foil layer (160b), and an outer insulation layer (160c) where the adhesive layer can comprise polypropylene (a resin) (paragraph 75) and the outer resin coating layer (150a) can comprise polypropylene (paragraph 95), and where the outer resin coating layer (150a) can be formed into a pattern and outer insulation layer (160c) conforms along the pattern while filling gaps in the pattern with heating (paragraphs 95 and 88) which reads on the claim limitation of the resin coating layer being formed on the outer surface layer of the conformal coating layer  The Examiner notes that broadest reasonable interpretation of the term “formed on” does not limit to on top of vertically, but rather can be adjacent/touching
Regarding claims 7-8, Lim et al. teaches a method of manufacturing a pouch-type secondary battery, the method comprising:
A first step of preparing a battery case (150) including an upper case and a lower made of a laminate sheet comprising an outer coating layer (150a), a metal layer (150b), and an inner coating layer (150c) (paragraph 69; Figure 7),
A second step of receiving an electrode assembly (120) between the upper case and lower case (paragraph 38; Figures 2-3),
A third step of forming a sealing portion (155 and 160) by contacting an outer periphery of the upper case and the lower case (paragraph 54; Figures 1-2 and 7), 
A fourth step of sealing the upper case and the lower case by heat sealing the sealing portion of the upper case and lower case (Instant claims 7-8; paragraphs 21, 69, and 95), and
A fifth step of forming a conformal coating layer (160) on a side surface of the sealing portion (paraph 54, 71, and 75; Figures 1-2 and 6-7) in order to prevent exposure to outside elements (paraph 76),
But fails to specifically state the laminate layers are formed by cutting.
Jansen et al. teaches a pouch-type battery comprising a laminate which can contain multiple layers (paragraph 24) and can comprise polypropylene (paragraph 24) which can be made by cutting or punching individual laminates out of a film (paragraph 30).
It would have been obvious to one of ordinary skill in the art at the time of filing to add the method and concept of battery laminate layers that can comprise polypropylene being made by cutting individual laminates out of a film of Jansen et al. to the laminate layers of Lim et al. because Jansen et al. teaches cutting is a well known method for forming laminate layer sheets for use in a pouch-type battery (paragraph 30).


Claims 9-10 are rejected under 35 U.S.C. 103 as obvious over Lim et al. (US 2017/0194606), as applied to claim 1 above, and further  in view of Uhm et al. (US 2015/0037663).
Regarding claim 9-10, Lim et al. teaches a pouch-type secondary battery (100) comprising:
A battery case (150, paragraph 38; Figures 2-3),
An electrode assembly (120) received in the battery case (paragraph 38; Figures 2-3),
Wherein the battery case (150) is composed of an upper case and a lower case made of a laminate sheet comprising an outer coating layer (150a), a metal layer (150b), and an inner coating layer (150c) (paragraph 69; Figure 7),
Wherein the battery case includes a sealing portion (155 and 160) at an outer periphery of the upper case and the lower case (paragraphs 38 and 69; Figures 1-2 and 7),
Wherein a  conformal coating layer (160) is formed at a side surface of the sealing portion (paraphs 38, 69, and 71; Figures 1-2 and 6-7) in order to prevent exposure to outside elements (paragraph 76),
But fails to teach a battery pack (instant claim 10) or battery module (instant claim 9).
Uhm et al. teaches the concept of utilizing a plurality of battery cells to form a battery module (Instant claim 9) and at least one battery module to form a battery pack (Instant claim 10) (paragraph 49) in order to power large devices such as an electric vehicle or a system for storing power (paragraphs 49-50).
It would have been obvious to one of ordinary skill in the art at the time of filing to add the concept of utilizing a plurality of battery cells to form a battery module and at least one battery module to form a battery pack of Uhm et al. to the battery cells of Lim et al. in order to power large devices such as an electric vehicle or a system for storing power (paragraphs 49-50).
Claim 12 is rejected under 35 U.S.C. 103 as obvious over Lim et al. (US 2017/0194606), as applied to claim 1 above, and further in view of Hong et al. (US2010/0003594).

Regarding claim 12, Lim et al. teaches fails to teach the outer coating layer formed on a predetermined area of an outer surface of the conformal coating layer.
Hong et al. teaches the concept of a pouch-type battery comprising a case (120/121&124) having an outer insulation layer (121a and 124a) (paragraph 25; Figure 1A) sealed by a seal (126&127) where a portion of the seal (126d) extends past the case and is bent such that an outer portion of the seal (126d) contacts the outer portion of the case (paragraph 30; Figures 1E and 1F) in order to improve the strength of a bond between the case and the sealing portion.
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the concept of having a seal extend past a pouch-type battery case and be bent such that an outer portion of the seal contacts the outer portion of the case of Hong et al. to the battery case and conformal coating seal of Lim et al. in order to improve the strength of a bond between the case and the sealing portion (paragraph 30).

Claims 14-15 are rejected under 35 U.S.C. 103 as obvious over Lim et al. (US 2017/0194606) and Uhm et al. (US 2015/0037663), as applied to claim 4 above, and further in view of Ijuin (US 2017/0141362).
Regarding claim 14, Lim et al. fails to teach application by spraying.
Ijuin teaches the concept and method of applying a protective resin layer to battery parts by dipping or spraying (paragraph 182), where the protective resin layer can comprise urethane and polypropylene (paragraphs 150-151 and 182).
It would have been obvious to one of ordinary skill in the art at the time of filing to add the concept of applying a protective resin coating containing polypropylene to battery parts by spraying of Ijuin to the protective conformal coating layer comprising polypropylene of Lim et al. because Ijuin teaches spraying is known to be an effective method of applying a protective resin coating containing polypropylene to battery parts and one would have a reasonable expectation of success in doing so. 

Regarding claim 15, Lim et al. teaches that the side surface of the sealing portion has the metal layer exposed (paragraph 69). Note that, as a result of the modification of claim 4, the side surfaces are cut surfaces of the laminate structure.

Claims 16-17 are rejected under 35 U.S.C. 103 as obvious over Lim et al. (US 2017/0194606) and Uhm et al. (US 2015/0037663), as applied to claim 7 above, and further in view of Ijuin (US 2017/0141362).
Regarding claim 16, Lim et al. fails to teach application by spraying.
Ijuin teaches the concept and method of applying a protective resin layer to battery parts by dipping or spraying (paragraph 182), where the protective resin layer can comprise urethane and polypropylene (paragraphs 150-151 and 182).
It would have been obvious to one of ordinary skill in the art at the time of filing to add the concept of applying a protective resin coating containing polypropylene to battery parts by spraying of Ijuin to the protective conformal coating layer comprising polypropylene of Lim et al. because Ijuin teaches spraying is known to be an effective method of applying protective resin coating containing polypropylene to battery parts and one would have a reasonable expectation of success in doing so.  

Regarding claim 17, Lim et al. teaches that the side surface of the sealing portion has the metal layer exposed (paragraph 69).  Note that, as a result of the modification of claim 7, the side surfaces are cut surfaces of the laminate structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809. The examiner can normally be reached Mondays 9:30-3:00PM, Wednesdays 9:30-11:30AM, and Thursdays 9:30-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.R/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724